Citation Nr: 1025912	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include depression and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1980, 
and from June 1981 to September 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa, 
which denied the Veteran's service connection claim for 
depression.  

In August 2007, the Veteran testified at a hearing at the RO 
conducted by a local hearing officer.  A hearing transcript of 
that hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claimed entitlement to service connection for 
depression in September 2005.  The RO denied the claim in 
December 2006.  

As part of a September 2005 letter the Veteran claimed to have 
been confronted by racism upon joining the Navy.  He specifically 
alleged that while at a recruiting station at the Merchant Marine 
Academy in Kings Point, Long Island, New York, where he served as 
a recruiter, he was pushed backwards down a flight of stairs by 
his commanding officer.  Based on a reading of the Veteran's 
letter, this alleged incident occurred either in late July or 
August 1981.  The Board observes that a Report of Medical 
History, completed by the Veteran in March 1987, shows that he 
gave a history of falling backwards down a flight of stairs one 
month earlier.  


The Veteran has an extensive and comprehensive history of 
treatment for psychiatric-based disorders.  A September 2005 VA 
mental health comprehensive note includes diagnoses of major 
depression and PTSD.  An October 2005 PTSD consult completed by 
VA shows that the Veteran's claimed stressor, being pushed down 
steps by his captain, was "incredulous."  The examining social 
worker commented that the stressor criteria for a diagnosis of 
PTSD had not been met.  An October 2005 VA mental health 
management report includes diagnoses of PTSD and major 
depression.  

The report of a June 2006 private neuropsychological evaluation 
includes a diagnosis of major depressive disorder, described as 
severe and recurrent, without psychotic features.  

A Social Security Administration (SSA) decision, dated in August 
2006, shows that the Veteran was found to be under a 
"disability."  A January 2006 SSA disability determination and 
transmittal form shows a primary diagnosis of mood disorders and 
a secondary diagnosis of anxiety disorders.  

A July 2007 VA mental health outpatient record shows a diagnosis 
of major depression, characterized as recurrent.  A May 2008 VA 
mental health physician note includes a diagnosis of recurrent 
major depression.  

The Veteran was afforded a VA mental disorders (except for PTSD 
and eating disorders) examination in July 2008.  The examiner 
commented that major depression disorder and PTSD were the 
conditions in question.  The examiner observed that the first 
documented complaint of mental disorder symptoms was in 2005, 
seeming to provide a good basis for rejecting a claim of 
depressive disorder "arising on active duty."  The examiner 
commented that there remained no sufficient credible evidence of 
a mental disorder "arising on active duty."  

The Board finds that the evidence above does not sufficiently 
allow it to conclude, one way or the other, whether the Veteran 
has a psychiatric disability as a result of his military service.  
For example, the VA examiner in July 2008, essentially opined 
that the medical evidence did not show that the Veteran had a 
mental disorder which began while the Veteran was on active duty.  
The Board essentially finds that the July 2008 VA examination 
report was inadequate because the VA examiner failed to provide a 
sufficient opinion as to whether the Veteran's claimed 
psychiatric disorder was related to service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

Given the nature of the medical evidence (i.e., in that a medical 
opinion is not on file as to whether the Veteran has a 
psychiatric disorder which resulted from his military service), 
there is a duty to provide a more thorough evaluation that 
consists of psychiatric and psychological examinations.


The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans Claims 
(Court) considered a case in which the Board had denied a claim 
for service connection for PTSD where the Veteran specifically 
requested service connection for PTSD, but the medical record 
also included diagnoses of an anxiety disorder and a schizoid 
disorder.  The Board narrowly construed the claim and denied upon 
the absence of a current diagnosis of PTSD.  The Court, in 
vacating the Board's decision, pointed out that a claimant cannot 
be held to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

The Board has reviewed the case at hand and, while noting that 
the fact pattern here is dissimilar to that in Clemons, finds 
that Clemons is nevertheless somewhat applicable here.  Notably, 
while this claim has been adjudicated by the RO and certified to 
the Board as a claim for service connection for depression, the 
Veteran has also been diagnosed with, as indicated in the medical 
records, PTSD.

As indicated under Clemons, this other diagnosis is to be 
considered as part of the underlying claim.  However, the RO, 
while it has provided adequate notification addressing what is 
needed for a claim for PTSD (see letter dated in October 2007 and 
March 2007 statement of the case (SOC) - which included language 
from 38 C.F.R. § 3.304(f)), has not adjudicated this claim so 
broadly as to incorporate psychiatric diagnoses other than 
depression.  

Accordingly, this case is REMANDED for the following action:

1.  Concerning the Veteran's claim for 
depression, now including PTSD, the RO 
should take appropriate steps to contact 
the Veteran in order to obtain information 
or other specific details concerning the 
specific circumstances of any claimed 
service stressors.  This additional 
information should include any names or 
unit designations, dates and locations 
concerning any named alleged stressors.  
The Veteran also should be informed that he 
may provide other evidence to support his 
assertions.

2.  The RO, after waiting an appropriate 
time period for the Veteran to respond, 
should prepare of a summary of his claimed 
stressors.  The RO should forward the 
summary to the U.S. Army and Joint Services 
Records Research Center (JSRRC) in order to 
attempt to verify the events.

3.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) in 
service, and if so, what was the nature of 
the specific stressor(s).

4.  Upon completion of the above, the RO 
should schedule a VA Mental Disorders 
examination to determine the diagnoses of 
all psychiatric disorders that are present.  
If feasible, this examination should be 
conducted by an examiner who has not 
previously examined, evaluated, or treated 
the Veteran.  The examiner should review 
the entire claims folder, to include all of 
the service treatment records, and all post 
service VA and private medical records.  A 
copy of this remand must be provided to the 
examiner prior to the examination.

The examiner should determine the diagnoses 
of any currently manifested psychiatric 
disorder(s).  Any diagnosis must be based 
on examination findings, all available 
medical records, complete review of testing 
for PTSD and any special testing deemed 
appropriate.  A multi-axial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found to 
be established by the record was sufficient 
to produce PTSD; and (2) whether it is at 
least as likely as not that the current 
symptomatology is linked to one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD.

In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any diagnosed psychiatric disorder(s) as 
shown by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile the multiple psychiatric 
diagnoses and/or assessments of record 
based on his/her review of all of the 
evidence of record, particularly with 
respect to prior diagnoses of depression 
and PTSD.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any psychiatric disorders 
diagnosed in the course of the examination, 
other than PTSD, is/are etiologically 
related to the Veteran's period of active 
service.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find against 
it.

5.  The Veteran is hereby notified that it 
is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been conducted 
and completed in full.  If the response is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  Thereafter, the RO should complete any 
additional development that is indicated 
and readjudicate the issue of entitlement 
to service connection for a psychiatric 
disability, to include depression and PTSD.  
If the benefit requested on appeal is not 
granted, the RO should issue a supplemental 
SOC (SSOC), which must contain notice of 
all relevant action taken on the claim.  A 
reasonable period of time for a response 
should be afforded.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


